DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2019 has been considered by the examiner. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-22, 24-28, 30-34, 36-43 and 45-51 of U.S. Patent No. 10,270,949. Although the claims at issue are not identical, they are not patentably distinct from each other because, it is clear that all of the elements of the application claims are to be found in the patent claims (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims is anticipated by claims of the patent, it is not patentably distinct.

The following is an example for comparing claims from the instant application and claims from the parent application now U.S. Patent.



Claims from Paten No. 10,270,949
1
1 , 17
2, 18, 21
2, 31,40
3
3, 20, 25, 47
4
4
5

5
6
6, 32, 38, 50
17, 20
36, 45
1+3
25
8
8, 22, 28, 43, 48
17
30
9
9, 39
10+11
10
12
11, 19, 34, 42, 46
13
12, 26, 51
14
13
15
14, 18, 41
16
15, 21, 27, 37, 49
7, 19, 22
7
1+3, 20+22, 17+19
36



	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Iwasaki (US PUB 2008/0024883) in view of Bechtel et al. (US PUB 2009/0010494; herein after “Bechtel”), and further in view of Butterfield et al. (US PUB 2010/0103308; herein after “Butterfield”).

Regarding claim 1, Iwasaki teaches a vehicular camera (an image pickup apparatus 10, FIGS. 1-4) suitable for vehicular use (paragraphs [0029]-[0030]), said vehicular camera comprising: a front camera housing (20, 22) having a cylindrical receiving portion (28A) (paragraph [0046] and [0065]); a lens assembly (14) comprising a cylindrical barrel portion (barrel 24, paragraph [0039] and [0062] and as shown in FIGS. 1 and 3); said lens assembly including lens optics (a plurality of lenses, paragraph [0065]); wherein said cylindrical barrel portion of said lens assembly is at least partially received at said cylindrical receiving portion of said front camera housing; wherein said cylindrical barrel portion of said lens assembly is secured at said cylindrical receiving portion of said front camera housing (paragraph [0062] and as shown in FIGS. 1 and 3); a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry  adjusting jig, paragraph [0057]); wherein, with the adhesive between and contacting said front camera housing and said printed circuit board (paragraph [0021]), 
Iwasaki does not teach a secondary curing process and the adhesive is further cured to a further more cured state; wherein the adhesive is further cured from the initially-cured state to the further more cured state in the secondary curing process undertaken for a second time period that is longer than the first time period; wherein, with the adhesive in the further more cured state, the air gap between the inner surface of the lens of said lens optics and the outer surface of said imager remains devoid of the adhesive; and wherein, with said printed circuit board attached to said front camera housing by the adhesive in the further more cured state. However, Bechtel teaches Ideally the process of aligning the lens to the image sensor and curing the UV adhesive to hold it in place is accomplished while actively focusing the lens to accommodate variations in the manufacture of the lens and other image sensor assembly components (paragraph [0113, lines 17-21], and…encapsulation or other materials which start as a single part or multiple parts and are processed with a high temperature cure, two part two part cure (e.g., first and second time period) as taught by Bechtel in the device of Iwasaki, for the purpose of having two part cure (e.g., first and second time period) of optically clear adhesive for a desired period of time and a high temperature cure in order to maintain the relative relationship between the components of the optical assembly thus maintains focus and optical center-alignment.
Iwasaki does not explicitly teach after disposing the adhesive in its uncured state between said front camera housing and said printed circuit board, and with the adhesive in its uncured state between and contacting said front camera housing and said printed circuit board. However, Butterfield teaches (FIGS. 1-3) …following the alignment step, the position of the lens can be maintained entirely by the uncured adhesive prior to the application of the initiator in step 308…(para. [0027]), and…with the adhesive 104 in an uncured state, there should be sufficient accumulated adhesive between the lens and imager array 112, so that lens 106 can be selectively variably adjusted in orientation and position as needed in a particular implementation to provide a precisely focused image on the array 112…(para. [0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the adhesive in an uncured state, there should be sufficient accumulated adhesive between the lens and imager array, so that lens can be selectively variably adjusted in orientation as taught by Butterfield in the device of Iwasaki, for the purpose of the position of the lens 
Iwasaki does not teach at least a minimum strength of bond exists between said printed circuit board and said front camera housing after being exposed to a temperature of 85 degrees Celsius and a humidity of 85% RH for 1000 hours. However, Bechtel teaches encapsulation or other materials which start as a single part or multiple parts and are processed with a high temperature cure, two part cure, ultra-violet cure, microwave cure, or the like (paragraphs [0266, lines 14-19]) ; the encapsulant also serves as a chemical barrier, sealant, and physical shroud providing protection of emitters, internal adhesives such as bonds, bond pads, conductor wires, wire bonds and internal surfaces of heat extraction member and electrical leads from environmental damage due to oxygen exposure, exposure to humidity or other corrosive vapors (paragraph [0267]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate encapsulant that includes a clear epoxy or other thermoset material as taught by Bechtel in the device of Iwasaki in view of Nakanishi, for the purpose of providing structural integration for the various features of the component, to retain the electrical leads, to protect the internal mechanisms of the component from environmental influences, to electrically insulate the semiconductor radiation emitters, to provide various optical moderation of radiant energy emitted by the emitter if desired (paragraph [0268, lines 10-17]).


	Regarding claims 2, 18 and 21, Iwasaki teaches the secondary curing process comprises at least one selected from the group consisting of (i) thermal cure, (ii) moisture cure and (iii) radiation cure (paragraph [0266, lines 14-19]).

Regarding claim 3, Iwasaki teaches the first time period is seven seconds or less (paragraph [0061]).

Regarding claim 4, Iwasaki teaches the second time period is greater than seven seconds (paragraph [0061]).

Regarding claim 5, Iwasaki teaches the second time period is greater than twenty five seconds (paragraph [0061]).

Regarding claim 6, Iwasaki teaches a rear camera housing is joined to said front camera housing to encase said printed circuit board (paragraph [0033]-[0034] and [0045]), and wherein said rear camera housing comprises an electrical connector for electrically connecting circuitry associated with operation of said vehicular camera to electrical wiring of a vehicle (paragraph [0054]).

Regarding claim 7, 19, 22, Iwasaki teaches said rear camera housing is joined to said front camera housing via at least one selected from the group consisting of (i) ultrasonic welding, (ii) adhesive and (iii) press fitting (paragraph [0045] and [0061]).

Regarding claim 8, Iwasaki in view of Butterfield does not teach when more cured via the secondary curing process, the adhesive, in the further more cured state, maintains focus and optical center-alignment of said lens optics with said imager for use of said vehicular camera on a vehicle.
However, Bechtel teaches Ideally the process of aligning the lens to the image sensor and curing the UV adhesive to hold it in place is accomplished while actively focusing the lens to accommodate variations in the manufacture of the lens and other image sensor assembly components (paragraph [0113, lines 17-21], and…encapsulation or other materials which start as a single part or multiple parts and are processed with a high temperature cure, two part cure, ultra-violet cure, microwave cure, or the like (paragraph [0266, lines 14-19]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate aligning the lens to the image sensor and curing the UV adhesive and a high temperature two part cure (e.g., first and second time period) as taught by Bechtel in the device of Iwasaki in view of Butterfield, for the purpose of having two part cure (e.g., first and second time period) of optically clear adhesive for a desired period of time and a high temperature cure in order to maintain the relative relationship between the components of the optical assembly thus maintains focus and optical center-alignment.

Regarding claim 9, Iwasaki teaches said cylindrical barrel portion of said lens assembly secures at said cylindrical receiving portion of said front camera housing by at least one selected from the group consisting of (i) mechanical attachment, (ii) threaded connection and (iii) a cured adhesive (paragraphs [0039], [0061] and [0062]).

Regarding claim 10, Iwasaki teaches a lens resolution of said lens optics is selected to meet but not exceed a resolution determined from at least one selected from the group consisting of (i) size of a display associated with said vehicular camera when said vehicular camera is mounted on a vehicle, (ii) a distance between an observer and a display associated with said vehicular camera when said vehicular camera is mounted on a vehicle, (iii) a selected point on a contrast sensitivity function and (iv) size of a sensing surface of said imager (paragraph [0064] and [0077], FIG. 1).

Regarding claim 11, Iwasaki teaches said lens optics omits achromatic lenses and employs digital chromatic correction based on a predetermined chromatic aberration measurement (paragraph [0064] and [0077]).

Regarding claim 12, Iwasaki does not teach the multi-axis positioning device comprises a multi-axis robot, and wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved robotically. However, Bechtel teaches the lens is positioned on the UV curable adhesive using a multi-axis robot or positioner (paragraph [0113, lines 21-27]). Therefore, it would have been obvious to one of 

Regarding claim 13, Iwasaki teaches the adhesive, as disposed in the uncured state between and contacting said front camera housing and said printed circuit board (paragraph [0056] and [0061]).
	Iwasaki does not teach adhesive that has a thickness of up to approximately 0.75 mm. However, Bechtel teaches substantially transparent encapsulant refers to a material that, in a flat thickness of 0.5 mm (paragraph [0266, lines 4-7]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate thickness of 0.5 mm as taught by Bechtel in the device of Iwasaki in view of Nakanishi, for the purpose of exhibits greater than 20% total transmittance of light at any wavelength in the visible light range between 380 nm and 800 nm (paragraph [0266, lines 7-9]).

Regarding claim 14, Iwasaki teaches said lens optics comprise a plurality of optical elements (paragraph [0018] and [0062]; FIG. 1).

Regarding claim 15, Iwasaki teaches said cylindrical receiving portion of said front camera housing comprises a cylindrical opening, and wherein said cylindrical 

Regarding claim 16, Iwasaki teaches said vehicular camera is configured for use as a rearward viewing camera of a vehicle (paragraph [0030]).

Regarding claim 17, Iwasaki in view of Bechtel and Butterfield teaches all of the claimed limitations of the instant invention as outlined above with respect to the combination of independent claim 1, and dependent claims 6 and 8.
Iwasaki further teaches: 
as shown in FIG. 1, the printed wiring board 18 includes a first substrate 18A mounted on the other surface (rear surface) of the package 1602 of the image pickup device 16 in the thickness direction, and a second substrate 18B provided on the rear side of the first substrate 18A and having the signal processing circuit. The first and second substrates 18A and 18B are electrically connected by a wiring material, see paragraph [0054].
the first substrate 18A is shifted or tilted in the above-described directions by the adjusting jig so that the optical characteristic of the lens 14 is improved, in other words, so that the subject image guided by the lens 14 is properly formed on the center of the imaging surface 1606 of the image pickup device 16 (the subject image is focused on the center of the imaging surface 1606 without being distorted, see paragraph [0060].

Regarding claim 20, Iwasaki in view of Bechtel and Butterfield teaches all of the claimed limitations of the instant invention as outlined above with respect to the combination of independent claim 1, and dependent claim 6.
Iwasaki further teaches: 
as shown in FIG. 1, the printed wiring board 18 includes a first substrate 18A mounted on the other surface (rear surface) of the package 1602 of the image pickup device 16 in the thickness direction, and a second substrate 18B provided on the rear side of the first substrate 18A and having the signal processing circuit. The first and second substrates 18A and 18B are electrically connected by a wiring material, see paragraph [0054].

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 12, 2021